Case 1:20-cv-10639-TLL-PTM ECF No. 26, PageID.572 Filed 12/17/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


DONALD J. ROBERTS, II,
GUN OWNERS OF AMERICA, INC.,

                    Plaintiffs,                         Case No. 20-CV-10639
v.
                                                        Honorable Thomas L. Ludington
U.S. DEPARTMENT OF JUSTICE,
BUREAU OF ALCOHOL, TOBACCO,
FIREARMS AND EXPLOSIVES,
REGINA LOMBARDO.

                  Defendants.
_____________________________________/

                                       JUDGMENT

      In accordance with the Order entered this day, December 17, 2020,

      It is ORDERED that Plaintiffs’ Motion for Summary Judgment, ECF No. 17, is DENIED.

      It is further ORDERED that Defendants’ Cross-Motion for Summary Judgment, ECF No.

21, is GRANTED.

      It is further ORDERED that Plaintiffs’ Complaint, ECF No. 1, is DISMISSED.



Dated: December 17, 2020                                s/Thomas L. Ludington
                                                        THOMAS L. LUDINGTON
                                                        United States District Judge
